COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00533-CR


PABLO REYNA, JR.                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1301204D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In a single issue, Appellant Pablo Reyna, Jr. appeals the denial of his

motion to suppress, which resulted in his conviction for possession of a

controlled substance under one gram (cocaine), arguing that a Haltom City police




      1
      See Tex. R. App. P. 47.4.
officer did not have jurisdiction to detain him for conduct that occurred entirely in

the City of Fort Worth.2 We affirm.

      In October 2012, at approximately 3:30 a.m., Haltom Police Officer Matt

Spillane was leaving the QuikTrip at the intersection of Northeast 28th Street and

North Beach Street when he saw Reyna’s SUV parked in front of the gate of a

closed mechanic shop, blocking the private drive.        The business’s gate was

partially open, and the “driver’s side rear tire [of the vehicle] was slightly in the

roadway, maybe an inch or two.”

      Officer Spillane testified that Fort Worth and Haltom City split the

jurisdiction of this area; everything north of 28th St. and west of Beach St.

belongs to Fort Worth, and everything south of 28th St. and east of Beach St.

belongs to Haltom City. However, the entire area is located in Tarrant County.

Reyna’s vehicle was located on Fort Worth’s side of 28th St. The officer stated

that the area was mostly commercial and that this particular area, both on the

Haltom City side and the Fort Worth side, had been having problems with

burglaries, especially around that particular time of the morning.

      As Officer Spillane approached the SUV, it began to move slightly forward.

Officer Spillane then activated his overhead lights and exited his vehicle. As he

approached the SUV, it “rammed” through the partially open gate.              Officer



      2
      Reyna does not challenge the detention’s reasonableness and limits his
appeal to the question of whether the officer had the authority to detain him.


                                         2
Spillane testified that Reyna’s detention began the moment Officer Spillane

activated his lights.

      Code of criminal procedure article 14.03(g)(2) states,

      A peace officer listed in Subdivision (3), Article 2.12, who is licensed
      under Chapter 1701, Occupations Code, and is outside of the
      officer’s jurisdiction may arrest without a warrant a person who
      commits any offense within the officer’s presence or view, except
      that an officer described in this subdivision who is outside of that
      officer’s jurisdiction may arrest a person for a violation of Subtitle C,
      Title 7, Transportation Code, only if the offense is committed in the
      county or counties in which the municipality employing the peace
      officer is located.

Tex. Code Crim. Proc. Ann. art. 14.03(g)(2) (West 2005 & Supp. 2014)

(emphasis added).

      Officer Spillane testified that he was a licensed peace officer working for

Haltom City, Texas. Accordingly, he was a police officer under subdivision (3),

article 2.12 of the code of criminal procedure and was licensed under chapter

1701 of the Texas Occupation Code. See id. art. 2.12(3) (West 2005 & Supp.

2014); Tex. Occ. Code Ann. § 1701.001 (West 2012 & Supp. 2014). He further

testified that both Haltom and Fort Worth are within Tarrant County. He also

testified that Reyna’s vehicle was completely blocking a private driveway, which

provided him with probable cause to believe that Reyna had violated

transportation   code   section   545.302.      See    Tex.   Transp.   Code      Ann.

§ 545.302(b)(1) (West 2011) (stating that an individual may not stand or park an

occupied vehicle in front of a public or private driveway). Therefore, despite the

fact that Officer Spillane was outside of his city’s jurisdiction, because the offense


                                          3
was committed in the county where he was employed and witnessed the traffic

violation, it was within his authority to detain Reyna. See State v. Kurtz, 152
S.W.3d 72, 79 (Tex. Crim. App. 2004) (stating that “arrest,” as used in code of

criminal procedure article 14.03(g), is not limited to custodial arrest and includes

temporary detention); see also Brother v. State, 85 S.W.3d 377, 384–85 (Tex.

App.—Fort Worth 2002) (stating that a city officer’s geographical jurisdiction is

county-wide), aff’d, 166 S.W.3d 255 (Tex. Crim. App. 2005); Thomas v. State,

336 S.W.3d 703, 709 (Tex. App.—Houston [1st Dist.] 2010, pet ref’d) (holding

that an officer with reasonable suspicion of transportation code violations, outside

of his jurisdiction but still within the county, has authority to make a Terry stop

under article 14.03(g)(2)). Therefore, we overrule Reyna’s sole issue and affirm

the trial court’s judgment.

                                                   /s/ Bob McCoy

                                                   BOB MCCOY
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 4, 2014




                                         4